DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determining at least one signature vector for each of the wireless devices at the site” and “mapping each RP in the plurality of C-RANs to one of a number of sectors (K) based on the at least one signature vector for each of the wireless devices at the site”.
The limitations of “determining at least one signature vector for each of the wireless devices at the site” and “mapping each RP in the plurality of C-RANs to one of a number of sectors (K) based on the at least one signature vector for each of the wireless devices at the site”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic wireless devices, radio points, and access networks. Nothing in the claim elements preclude the step from practically being performed in the mind. The steps of “determining” and “mapping” in the context of these claims encompasses the user manually identifying a signature vector belong to a wireless device and match a radio point to a sector/cell using the signature vector. If a claim limitation, under its 
This judicial exception is not integrated into a practical application. In particular, the claims does not recite additional element that impose any meaningful limits on practicing the abstract idea or are sufficient to amount to significantly more than the judicial exception. Thus, the claims are directed to an abstract idea and are not patent eligible.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (US Publication 2020/0228998 A1) in view of Chen et al (US Publication 2017/0164215 A1).

Bai fails to teach for a plurality of C-RANs with each C-RANs comprising a baseband controller.
However, Chen discloses a communication system comprising a plurality of C-RANs 22a/22b with each C-RANs comprising a baseband controller 221a/221b (fig. 3 page 2 paragraph 0029).
 Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for the plurality of C-RANs and baseband controllers as taught by Chen into Bai’s system to expand network coverage.

Regarding to claims 9 and 19, Bai discloses each signature vector for a wireless device is determined by a baseband controller based on at least one signal metric, wherein the at least one signal metric is determined at an RP based on a wireless signal received at the RP from the wireless device (page 6 paragraph 0085).
Regarding to claims 10 and 20, Bai discloses the at least one signal metric, used to determine a signature vector for the wireless device, comprises one or more of the following: a Sounding Reference Signal (SRS) power measurement that is measured from an SRS received from the wireless device (page 6 paragraph 0085); a channel impulse response, for the wireless device, that is measured from the SRS received from the wireless device (page 6 paragraph 0084); an angle of arrival for the SRS from the wireless device; and at least one previous signature vector for the wireless device.
Allowable Subject Matter
Claims 2-7 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467